—In an action for the equitable distribution of marital property after the entry of a foreign judgment which dissolved the parties’ marriage, the former husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (O’Brien, J.), dated June 2, 1994, as denied his motion (1) to vacate the prior judgment of the same court dated January 3, 1992, and (2) to grant a new trial.
Ordered that the order is affirmed insofar as appealed from, with costs.
The economic issues implicated in the present matter were initially resolved after a trial and have been examined on appeal (see, Mattwell v Mattwell, 194 AD2d 715). The husband has failed to demonstrate his right to a second trial based on his alleged discovery of new evidence (see, CPLR 5015 [a] [2]). The husband has failed to show that the evidence upon which his motion was based "could not have been discovered with reasonable diligence, that it [was] likely to produce a different result, [or] that it [was] in the interests of substantial justice to grant the motion” (Cizler v Cizler, 19 AD2d 819, 819-820). Bracken, J. P., Rosenblatt, Santucci and Joy, JJ., concur.